DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2022 has been entered.
 
Status of Claims
This action is in reply to the application filed on 04/16/2022.
Claims 1-3 and 12 are currently amended. 
Claim 13 is newly added
Claim 10 is previously canceled. 
Claims 1-9, 11-13 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 04/26/2022 regarding the 35 U.S.C. §101 have been fully considered but they are not persuasive. 
Applicant argues newly amended claim elements that provide significantly more than the judicial exception.  
Specifically applicant argues features from claim 1:
wherein the first deep learning model is trained on training data and validation data and trained until a validation loss value between the training data and validation data stops decreasing, and configured to extract macro-trade patterns from the trading data on the at least one item, 
wherein the second deep learning model is trained in a reinforcement learning environment on the trading data for the at least one item and configured to derive an order execution strategy based on the extracted macro-trade patterns, 
wherein the reinforcement learning environment is a virtual simulation model of a stock market environment, an order execution strategy deriving unit configured to derive an order execution strategy for the at least one item during a current period of time based on the trading data and the subsidiary prediction value generated by the pre-trained first deep learning model by inputting the trading data and the subsidiary prediction value into the pre-trained second deep learning model based on the reinforcement learning environment.

	Applicant then cites specification paragraphs [0097] and [0098].  Applicant then argues “Claim 1 not only includes a training in a reinforcement learning environment that is a virtual simulation model of a stock market environment, but also includes that the subsidiary prediction value is generated by the pre-trained first deep learning model that is inputted into the pre-trained second deep learning model. That is, Claim 1 recites a specific application of a first deep learning model that is trained until a validation loss stops decreasing and configured to extract macro- trade patterns from the trading data and in the network system, using a second deep learning model that is trained in a reinforcement learning environment that is a virtual simulation model to derive an order execution strategy based on the extracted macro-trade patterns.” Therefore: “the speed of the network is increased by at least increasing the efficiency of the model generation unit for training the second deep learning model to derive the order execution strategy so that the total order cost can be minimized to quickly respond to changes in market conditions…. the network including the order execution strategy deriving unit requires less processing power and memory and has a smaller network size, but has the speed to respond to changes in market conditions.”
	Examiner respectfully disagrees.  First, the first and second deep learning models are based on either extracting or using extracted macro trade patterns, which represent fundamental economic practice.  Second the argues improvements to efficient, speed, requiring less possessing power and memory are not persuasive as they themselves are a desired result of the claim and not themselves an improvement to technology or significantly more.    

	Applicant argument continues by arguing that the claims are drawn to solving a network centric problem with a solution rooted on network technology.  However, Applicant again argues that the claim result in greater network efficiency, this is a desired result and not an improvement to technology.  

	Applicant then argues example 41.  Regarding Example 41 specifically, “the combination of additional elements in the claim (receiving the plaintext word signal at the first computer terminal, transforming the plaintext word signal to one or message block word signals MA, and transmitting the encoded ciphertext word signal CA to the second computer terminal over a communication channel) integrates the exception into a practical application. In particular, the combination of additional elements use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting the ciphertext word signal to a computer terminal over a communication channel. Thus, the mathematical concepts are integrated into a process that secures private network communications, so that a ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers. Thus, the claim is not directed to the recited judicial exception, and the claim is eligible.” (Example 41).    However, the represent claims do not provide the improvement of the cyphertext word signal but instead use deep learning models to generate subsidiarity prediction value and derive an order execution strategy.  The present claim provides an improvement to fundamental economic practice as opposed to example 41’s ability for ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted.  

	Therefore, applicant’s arguments regarding 35 U.S.C. § 101 is unpersuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9, and 11-12 are either directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.
Claim 12 recites the limitations of:
A method for performing stock trading through an order execution server, receiving order data on at least one item transmitted from a user device;
collecting trading data on the at least one item; 
generating a first deep learning model and a second deep learning model;
training the first deep learning model on training data and validation data until a validation loss value between the training data and validation data stops decreasing, and extracting macro-trade patters from the trading data on the at least one item; 
training the second-deep learning model in a reinforcement learning environment on the trading data for the at least one item and deriving an order execution strategy based on the extracted macro-trade patterns, wherein the reinforcement learning environment is a virtual simulation model of a stock market environment;
generating a subsidiary prediction value, by the order execution server, by inputting the trading data into the pre-trained first deep learning model based on supervised learning; 
deriving, by the order execution server, an order execution strategy for the at least one item during a current period of time based on the trading data and the subsidiary prediction value generated by the pre-trained first deep learning model inputting the trading data and the subsidiary prediction value into the pre-trained second deep learning model based on reinforcement learning environment; 
instructing order execution for the at least one item during the current period of time by using order information including the order execution strategy;
transmitting the order information to a stock trading management server to execute the order for the at least one item; and 
transmitting the executed order to the user device,

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 1 and 12 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
	This judicial exception is not integrated into a practical application. In particular, the claims only recite an execution server. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. 
Furthermore, the claims recite the additional elements of “receiving order data on at least one item transmitted from a user device;” The additional elements do not amount to significantly more than extra solution activity, because the additional element amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1, and 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [00138] – [00139] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-9, and 11, and 13 further define the abstract idea that is present in their respective independent claims 1, and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9, and 11 and 13 are directed to an abstract idea.  Thus, the claims 1-9, and 11-13 are not patent-eligible.


Prior Art Rejection. 
After further search and consideration the prior art rejection is withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693